Exhibit 10.1

 

Form ISO/NQSO Agreement

Exhibit B-2

 

JOE’S JEANS INC.

2004 STOCK INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

This Stock Option Agreement (the “Agreement”) is made and entered into as of the
date of grant set forth below (the “Date of Grant”) by and between Joe’s Jeans
Inc., a Delaware corporation (the “Company”), and participant named below
(“Participant”). Capitalized terms not defined herein will have the meaning
ascribed to them in the Company’s 2004 Stock Incentive Plan (the “Plan”).

 

Participant:

Social Security:

Address:

 

Total Option Shares:

Exercise Price Per Share:

Date of Grant:

Expiration Date:

 

Type of Stock Option

(Check One):

 

[  ]  Incentive Stock Option

 

 

[  ]  Nonqualified Stock Option

 


1.              GRANT OF OPTION.  THE COMPANY HEREBY GRANTS TO PARTICIPANT AN
OPTION (THIS “OPTION”) TO PURCHASE THE TOTAL NUMBER OF SHARES OF COMMON STOCK OF
THE COMPANY SET FORTH ABOVE AS TOTAL OPTION SHARES (THE “SHARES”) AT THE
EXERCISE PRICE PER SHARE SET FORTH ABOVE (THE “EXERCISE PRICE”), SUBJECT TO ALL
OF THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE PLAN. IF DESIGNATED AS AN
INCENTIVE STOCK OPTION ABOVE, THE OPTION IS INTENDED TO QUALIFY AS AN “INCENTIVE
STOCK OPTION” (THE “ISO”) WITHIN THE MEANING OF SECTION 422 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), ALTHOUGH THE COMPANY MAKES NO
REPRESENTATION OR GUARANTEE THAT SUCH OPTION WILL QUALIFY AS AN ISO.  THE OPTION
WILL BE AN ISO TO THE MAXIMUM EXTENT PERMITTED UNDER THE CODE AND ANY PORTION
WHICH CANNOT QUALIFY WILL BE A NONQUALIFIED STOCK OPTION.


 


2.              EXERCISE PERIOD.


 


2.1       PROVIDED PARTICIPANT CONTINUES TO PROVIDE CONTINUOUS SERVICE TO THE
COMPANY OR ANY SUBSIDIARY, THE OPTION WILL BECOME VESTED AND EXERCISABLE WITH
RESPECT TO [    ]% OF THE SHARES SUBJECT THERETO ON EACH OF THE NEXT
[                (    )                ] ANNIVERSARIES OF THE DATE OF GRANT
UNTIL THE OPTION IS 100% VESTED.  EXCEPT AS PROVIDED IN THIS AGREEMENT, UNVESTED
OPTIONS WILL NOT BE EXERCISABLE ON OR AFTER PARTICIPANT’S TERMINATION OF
CONTINUOUS SERVICE (“TERMINATION DATE”) AND WILL IMMEDIATELY TERMINATE ON SUCH
TERMINATION DATE.

 

1

--------------------------------------------------------------------------------



 


2.2       THE OPTION WILL EXPIRE ON THE EXPIRATION DATE SET FORTH ABOVE OR
EARLIER AS PROVIDED IN SECTION 2.1, 3, OR 10 OF THIS AGREEMENT OR, IF
APPLICABLE, PURSUANT TO SECTION 7 OR 18 OF THE PLAN.


 


3.              TERMINATION OF CONTINUOUS SERVICE.


 


3.1                               IF PARTICIPANT’S CONTINUOUS SERVICE IS
TERMINATED, OPTIONS WILL REMAIN EXERCISABLE AS FOLLOWS:


 


(A)                                 IF PARTICIPANT’S TERMINATION OF CONTINUOUS
SERVICE IS DUE TO DEATH, ALL UNVESTED OPTIONS WILL TERMINATE AND ALL VESTED
OPTIONS WILL BE EXERCISABLE BY PARTICIPANT’S DESIGNATED BENEFICIARY, OR IF NONE,
THE PERSON(S) TO WHOM SUCH PARTICIPANT’S RIGHTS UNDER THE OPTION ARE TRANSFERRED
BY WILL OR THE LAWS OF DESCENDENT AND DISTRIBUTION FOR 1 YEAR FOLLOWING THE
TERMINATION DATE (BUT IN NO EVENT BEYOND THE TERM OF THE OPTION); PROVIDED,
THAT, IF THE OPTION IS A NONQUALIFIED STOCK OPTION, PARTICIPANT’S DESIGNATED
BENEFICIARY, OR IF NONE, THE PERSON(S) TO WHOM SUCH PARTICIPANT’S RIGHTS UNDER
THE OPTION ARE TRANSFERRED BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION WILL
HAVE AT LEAST 1 YEAR FROM THE TERMINATION DATE TO EXERCISE SUCH VESTED OPTION.


 


(B)                                 IF PARTICIPANT’S TERMINATION OF CONTINUOUS
SERVICE IS DUE TO DISABILITY, ALL UNVESTED OPTIONS WILL TERMINATE AND ALL VESTED
OPTIONS WILL BE EXERCISABLE BY PARTICIPANT FOR 1 YEAR FOLLOWING THE TERMINATION
DATE (BUT IN NO EVENT BEYOND THE TERM OF THE OPTION).


 


(C)                                  IF PARTICIPANT’S TERMINATION OF CONTINUOUS
SERVICE IS DUE TO TERMINATION FOR CAUSE, THE OPTION WILL TERMINATE ON THE
TERMINATION DATE, REGARDLESS OF WHETHER THE OPTION WAS THEN EXERCISABLE.


 


(D)                                 IF PARTICIPANT’S TERMINATION OF CONTINUOUS
SERVICE IS DUE TO ANY OTHER REASON, ALL UNVESTED OPTIONS WILL TERMINATE ON THE
TERMINATION DATE AND ALL OPTIONS (TO THE EXTENT EXERCISABLE AS OF THE
TERMINATION DATE) WILL BE EXERCISABLE FOR A PERIOD OF 3 MONTHS FOLLOWING SUCH
TERMINATION DATE (BUT IN NO EVENT BEYOND THE TERM OF THE OPTION) AND WILL
THEREAFTER TERMINATE.  THE PARTICIPANT’S STATUS AS AN EMPLOYEE WILL NOT BE
CONSIDERED TERMINATED IN THE CASE OF LEAVE OF ABSENCE AGREED TO IN WRITING BY
THE COMPANY (INCLUDING BUT NOT LIMITED TO MILITARY AND SICK LEAVE); PROVIDED,
THAT, SUCH LEAVE IS FOR A PERIOD OF NOT MORE THAN 3 MONTHS OR REEMPLOYMENT UPON
EXPIRATION OF SUCH LEAVE IS GUARANTEED BY CONTRACT OR STATUTE.


 


3.2                               NOTHING IN THE PLAN OR THIS AGREEMENT WILL
CONFER ON PARTICIPANT ANY RIGHT TO THE CONTINUATION OF SERVICE WITH THE COMPANY,
OR ANY OF ITS SUBSIDIARIES, OR INTERFERE IN ANY WAY WITH THE RIGHT OF THE
COMPANY OR ITS SUBSIDIARIES TO TERMINATE HIS OR HER CONTINUOUS SERVICE AT ANY
TIME.

 

2

--------------------------------------------------------------------------------


 


4.              MANNER OF EXERCISE.


 


4.1                               TO EXERCISE THIS OPTION, PARTICIPANT (OR IN
THE CASE OF EXERCISE AFTER PARTICIPANT’S DEATH OR INCAPACITY, PARTICIPANT’S
EXECUTOR, ADMINISTRATOR, HEIR OR LEGATEE, AS THE CASE MAY BE) MUST DELIVER TO
THE COMPANY AN EXECUTED STOCK OPTION EXERCISE AGREEMENT IN THE FORM AS MAY BE
APPROVED BY THE COMMITTEE FROM TIME TO TIME (THE “EXERCISE AGREEMENT”), WHICH
SHALL SET FORTH, INTER ALIA, (I) PARTICIPANT’S ELECTION TO EXERCISE THE OPTION,
(II) THE NUMBER OF SHARES BEING PURCHASED, (III) ANY RESTRICTIONS IMPOSED ON THE
SHARES AND (IV) ANY REPRESENTATIONS WARRANTIES AND AGREEMENTS REGARDING
PARTICIPANT’S INVESTMENT INTENT AND ACCESS TO INFORMATION AS MAY BE REQUIRED BY
THE COMPANY TO COMPLY WITH APPLICABLE SECURITIES LAWS.  IF SOMEONE OTHER THAN
PARTICIPANT EXERCISES THE OPTION, THEN SUCH PERSON MUST SUBMIT DOCUMENTATION
REASONABLY ACCEPTABLE TO THE COMPANY VERIFYING THAT SUCH PERSON HAS THE LEGAL
RIGHT TO EXERCISE THE OPTION.  THE OPTION MAY NOT BE EXERCISED UNLESS SUCH
EXERCISE IS IN COMPLIANCE WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS,
AS THEY ARE IN EFFECT ON THE DATE OF EXERCISE.  THE EXERCISE AGREEMENT SHALL BE
ACCOMPANIED BY FULL PAYMENT OF THE EXERCISE PRICE FOR THE SHARES BEING PURCHASED
IN CASH (BY CHECK), OR WHERE PERMITTED BY LAW AND CONSENTED TO BY THE COMMITTEE
IN ITS SOLE DISCRETION:


 


(A)                                 BY SURRENDER OF SHARES OF THE COMPANY’S
COMMON STOCK (OR ATTESTATION OF OWNERSHIP THEREOF) THAT (1) EITHER (A) HAVE BEEN
OWNED BY PARTICIPANT FOR MORE THAN SIX (6) MONTHS (OR SUCH LONGER OR SHORTER
PERIOD REQUIRED TO AVOID A CHARGE TO EARNINGS FOR FINANCIAL ACCOUNTING PURPOSES)
AND HAVE BEEN PAID FOR WITHIN THE MEANING OF SEC RULE 144; OR (B) WERE OBTAINED
BY PARTICIPANT IN THE OPEN PUBLIC MARKET; AND (2) ARE CLEAR OF ALL LIENS,
CLAIMS, ENCUMBRANCES OR SECURITY INTERESTS;


 


(B)                                 THROUGH A “SAME DAY SALE” COMMITMENT FROM
PARTICIPANT AND A BROKER-DEALER THAT IS A MEMBER OF THE NATIONAL ASSOCIATION OF
SECURITIES DEALERS (AN “NASD DEALER”) WHEREBY PARTICIPANT IRREVOCABLY ELECTS TO
EXERCISE THE OPTION AND TO SELL A PORTION OF THE SHARES SO PURCHASED SUFFICIENT
TO PAY FOR THE TOTAL EXERCISE PRICE AND WHEREBY THE NASD DEALER IRREVOCABLY
COMMITS UPON RECEIPT OF SUCH SHARES TO FORWARD THE TOTAL EXERCISE PRICE DIRECTLY
TO THE COMPANY;


 


(C)                                  BY HAVING THE COMPANY WITHHOLD SHARES
OTHERWISE DELIVERABLE UPON EXERCISE OF THE OPTION WITH A FAIR MARKET VALUE EQUAL
TO THE EXERCISE PRICE; OR


 


(D)                                 BY ANY COMBINATION OF THE FOREGOING.


 


4.2                               AT THE TIME OF EXERCISE, PARTICIPANT SHALL PAY
TO THE COMPANY SUCH AMOUNT AS THE COMPANY DEEMS NECESSARY TO SATISFY ITS
OBLIGATION TO WITHHOLD FEDERAL, STATE OR LOCAL INCOME OR OTHER TAXES INCURRED BY
REASON OF THE EXERCISE OF OPTIONS GRANTED HEREUNDER.  SUCH PAYMENT SHALL BE
MADE: (A) IN CASH, (B) WITH RESPECT TO (B), (C) AND (D), BY HAVING THE COMPANY
RETAIN SHARES WHICH WOULD OTHERWISE BE DELIVERED UPON EXERCISE OF AN OPTION,
(C) BY DELIVERING TO THE COMPANY OWNED AND UNENCUMBERED SHARES NOT ACQUIRED FROM
THE COMPANY, OR (D) BY ANY COMBINATION OF ANY SUCH METHODS.  FOR PURPOSES
HEREOF, SHARES SHALL BE VALUED AT FAIR MARKET VALUE.


 


5.              ISSUANCE OF SHARES.  EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR
THIS AGREEMENT, AS PROMPTLY AS PRACTICABLE AFTER RECEIPT OF SUCH WRITTEN
NOTIFICATION OF EXERCISE AND FULL PAYMENT OF THE EXERCISE PRICE AND ANY REQUIRED
INCOME TAX WITHHOLDING, THE COMPANY WILL ISSUE OR TRANSFER TO PARTICIPANT THE
NUMBER OF SHARES WITH RESPECT TO WHICH OPTIONS HAVE BEEN SO EXERCISED (LESS
SHARES WITHHELD IN SATISFACTION OF TAX WITHHOLDING OBLIGATIONS, IF ANY), AND
WILL DELIVER TO PARTICIPANT A CERTIFICATE OR CERTIFICATES THEREFOR, REGISTERED
IN PARTICIPANT’S NAME.

 

3

--------------------------------------------------------------------------------



 


6.              COMPANY; PARTICIPANT.


 


6.1       THE TERM “COMPANY” AS USED IN THIS AGREEMENT WITH REFERENCE TO
CONTINUOUS SERVICE WILL INCLUDE THE COMPANY AND ITS SUBSIDIARY, IF ANY, AS
APPROPRIATE.


 


6.2       WHENEVER THE WORD “PARTICIPANT” IS USED IN ANY PROVISION OF THIS
AGREEMENT UNDER CIRCUMSTANCES WHERE THE PROVISION SHOULD LOGICALLY BE CONSTRUED
TO APPLY TO THE BENEFICIARIES, THE EXECUTORS, THE ADMINISTRATORS, OR THE PERSON
OR PERSONS TO WHOM THE OPTIONS MAY BE TRANSFERRED BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION, THE WORD “PARTICIPANT” WILL BE DEEMED TO INCLUDE SUCH
PERSON OR PERSONS.


 


7.              NON-TRANSFERABILITY.  THE OPTIONS ARE NOT TRANSFERABLE BY
PARTICIPANT OTHERWISE THAN TO A DESIGNATED BENEFICIARY UPON DEATH OR BY WILL OR
THE LAWS OF DESCENT AND DISTRIBUTION, AND ARE EXERCISABLE DURING PARTICIPANT’S
LIFETIME ONLY BY HIM OR HER.  NO ASSIGNMENT OR TRANSFER OF THE OPTIONS, OR OF
THE RIGHTS REPRESENTED THEREBY, WHETHER VOLUNTARY OR INVOLUNTARY, BY OPERATION
OF LAW OR OTHERWISE (EXCEPT TO A DESIGNATED BENEFICIARY, UPON DEATH, BY WILL OR
THE LAWS OF DESCENT AND DISTRIBUTION), WILL VEST IN THE ASSIGNEE OR TRANSFEREE
ANY INTEREST OR RIGHT HEREIN WHATSOEVER, BUT IMMEDIATELY UPON SUCH ASSIGNMENT OR
TRANSFER THE OPTIONS WILL TERMINATE AND BECOME OF NO FURTHER EFFECT.


 


8.              RIGHTS AS SHAREHOLDER.  PARTICIPANT OR A TRANSFEREE OF THE
OPTIONS WILL HAVE NO RIGHTS AS SHAREHOLDER WITH RESPECT TO ANY SHARES UNTIL HE
OR SHE WILL HAVE BECOME THE HOLDER OF RECORD OF SUCH SHARE, AND NO ADJUSTMENT
WILL BE MADE FOR DIVIDENDS OR DISTRIBUTIONS OR OTHER RIGHTS IN RESPECT OF SUCH
SHARES FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE UPON WHICH HE OR SHE WILL
BECOME THE HOLDER OF RECORD THEREOF.


 


9.              ADJUSTMENTS.  OPTIONS MAY BE ADJUSTED OR TERMINATED IN ANY
MANNER AS CONTEMPLATED BY THE PLAN.


 


10.       CHANGE IN CONTROL.  UPON THE OCCURRENCE OF A CHANGE IN CONTROL, ALL
OPTIONS WILL BECOME 100% VESTED AND EXERCISABLE IN ACCORDANCE WITH THE PLAN;
PROVIDED, THAT, PARTICIPANT IS THEN IN CONTINUOUS SERVICE.


 


11.       COMPLIANCE WITH LAW.  NOTWITHSTANDING ANY OF THE PROVISIONS HEREOF,
PARTICIPANT HEREBY AGREES THAT HE OR SHE WILL NOT EXERCISE THE OPTIONS, AND THAT
THE COMPANY WILL NOT BE OBLIGATED TO ISSUE OR TRANSFER ANY SHARES TO PARTICIPANT
HEREUNDER, IF THE EXERCISE HEREOF OR THE ISSUANCE OR TRANSFER OF SUCH SHARES
WILL CONSTITUTE A VIOLATION BY PARTICIPANT OR THE COMPANY OF ANY PROVISIONS OF
ANY LAW OR REGULATION OF ANY GOVERNMENTAL AUTHORITY.  ANY DETERMINATION IN THIS
CONNECTION BY THE COMMITTEE WILL BE FINAL, BINDING AND CONCLUSIVE.  THE COMPANY
WILL IN NO EVENT BE OBLIGED TO REGISTER ANY SECURITIES PURSUANT TO THE
SECURITIES ACT (AS NOW IN EFFECT OR AS HEREAFTER AMENDED) OR TO TAKE ANY OTHER
AFFIRMATIVE ACTION IN ORDER TO CAUSE THE EXERCISE OF THE OPTIONS OR THE ISSUANCE
OR TRANSFER OF SHARES PURSUANT THERETO TO COMPLY WITH ANY LAW OR REGULATION OF
ANY GOVERNMENTAL AUTHORITY.

 

4

--------------------------------------------------------------------------------


 


12.       NOTICE.  EVERY NOTICE OR OTHER COMMUNICATION RELATING TO THIS
AGREEMENT WILL BE IN WRITING, AND WILL BE MAILED TO OR DELIVERED TO THE PARTY
FOR WHOM IT IS INTENDED AT SUCH ADDRESS AS MAY FROM TIME TO TIME BE DESIGNATED
BY IT IN A NOTICE MAILED OR DELIVERED TO THE OTHER PARTY AS HEREIN PROVIDED;
PROVIDED, THAT, UNLESS AND UNTIL SOME OTHER ADDRESS BE SO DESIGNATED, ALL
NOTICES OR COMMUNICATIONS BY PARTICIPANT TO THE COMPANY WILL BE MAILED OR
DELIVERED TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICE, AND ALL NOTICES OR
COMMUNICATIONS BY THE COMPANY TO PARTICIPANT MAY BE GIVEN TO PARTICIPANT
PERSONALLY OR MAY BE MAILED TO HIM OR HER AT HIS OR HER ADDRESS AS RECORDED IN
THE RECORDS OF THE COMPANY.


 


13.       BINDING EFFECT.  SUBJECT TO SECTION 7 HEREOF, THIS AGREEMENT WILL BE
BINDING UPON THE HEIRS, EXECUTORS, ADMINISTRATORS AND SUCCESSORS OF THE PARTIES
HERETO.


 


14.       GOVERNING LAW.  THIS AGREEMENT WILL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS CONFLICT
OF LAW PRINCIPLES.


 


15.       PLAN.  THE TERMS AND PROVISIONS OF THE PLAN ARE INCORPORATED HEREIN BY
REFERENCE, AND PARTICIPANT HEREBY ACKNOWLEDGES RECEIVING A COPY OF THE PLAN.  IN
THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN THE DISCRETIONARY TERMS AND
PROVISIONS OF THE PLAN AND THE PROVISIONS OF THIS AGREEMENT, THIS AGREEMENT WILL
GOVERN AND CONTROL.


 


16.       NOTICE OF DISQUALIFYING DISPOSITION OF ISO SHARES.  IF THE OPTION IS
AN ISO, AND IF PARTICIPANT SELLS OR OTHERWISE DISPOSES OF ANY OF THE SHARES
ACQUIRED PURSUANT TO THE ISO ON OR BEFORE THE LATER OF (I) THE DATE 2 YEARS
AFTER THE DATE OF GRANT, AND (II) THE DATE 1 YEAR AFTER TRANSFER OF SUCH SHARES
TO PARTICIPANT UPON EXERCISE OF THE OPTION, PARTICIPANT WILL IMMEDIATELY NOTIFY
THE COMPANY IN WRITING OF SUCH DISPOSITION. PARTICIPANT AGREES THAT PARTICIPANT
MAY BE SUBJECT TO INCOME TAX WITHHOLDING BY THE COMPANY ON THE COMPENSATION
INCOME RECOGNIZED BY PARTICIPANT FROM THE EARLY DISPOSITION BY PAYMENT IN CASH
OR OUT OF THE CURRENT WAGES OR OTHER COMPENSATION PAYABLE TO PARTICIPANT. 
PARTICIPANT UNDERSTANDS THAT IF HE ELECTS TO EXERCISE THE OPTION IN THE MANNER
CONTEMPLATED BY SECTION 4.1(C) HEREOF, THE PORTION OF THE SHARES WITHHELD TO PAY
THE EXERCISE PRICE WILL RESULT IN A DISQUALIFYING DISPOSITION OF SUCH SHARES
UNDER THIS SECTION 18.


 


17.       TAX CONSEQUENCES.  SET FORTH BELOW IS A BRIEF SUMMARY AS OF THE
EFFECTIVE DATE OF THE PLAN OF SOME OF THE FEDERAL TAX CONSEQUENCES OF EXERCISE
OF THE OPTION AND DISPOSITION OF THE SHARES. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. PARTICIPANT
SHOULD CONSULT A TAX ADVISOR BEFORE EXERCISING THE OPTION OR DISPOSING OF THE
SHARES.


 


17.1                        IF THE OPTION QUALIFIES AS AN ISO, THERE WILL BE NO
REGULAR FEDERAL INCOME TAX LIABILITY UPON THE EXERCISE OF THE OPTION, ALTHOUGH
THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF THE SHARES ON THE DATE OF
EXERCISE OVER THE EXERCISE PRICE WILL BE TREATED AS A TAX PREFERENCE ITEM FOR
FEDERAL ALTERNATIVE MINIMUM TAX PURPOSES AND MAY SUBJECT PARTICIPANT TO THE
ALTERNATIVE MINIMUM TAX IN THE YEAR OF EXERCISE.


 


17.2                        IF THE OPTION DOES NOT QUALIFY AS AN ISO, THERE MAY
BE A REGULAR FEDERAL INCOME TAX LIABILITY UPON THE EXERCISE OF THE OPTION.
PARTICIPANT WILL BE TREATED AS HAVING RECEIVED COMPENSATION INCOME (TAXABLE AT
ORDINARY INCOME TAX RATES) EQUAL TO THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE
OF THE SHARES ON THE DATE OF EXERCISE OVER THE EXERCISE PRICE. IF PARTICIPANT IS
A CURRENT OR FORMER EMPLOYEE OF THE COMPANY, THE COMPANY MAY BE REQUIRED TO
WITHHOLD FROM PARTICIPANT’S COMPENSATION OR COLLECT FROM PARTICIPANT AND PAY TO
THE APPLICABLE TAXING AUTHORITIES AN AMOUNT EQUAL TO A PERCENTAGE OF THIS
COMPENSATION INCOME AT THE TIME OF EXERCISE.

 

5

--------------------------------------------------------------------------------


 


17.3                        THE FOLLOWING TAX CONSEQUENCES MAY APPLY UPON
DISPOSITION OF THE SHARES.


 


(A)         IF THE SHARES ARE HELD FOR MORE THAN 12 MONTHS AFTER THE DATE OF THE
TRANSFER OF THE SHARES PURSUANT TO THE EXERCISE OF AN ISO AND ARE DISPOSED OF
MORE THAN 2 YEARS AFTER THE DATE OF GRANT, ANY GAIN REALIZED ON DISPOSITION OF
THE SHARE WILL BE TREATED AS LONG TERM CAPITAL GAIN FOR FEDERAL INCOME TAX
PURPOSES. IF SHARES PURCHASED UNDER AN ISO ARE DISPOSED OF WITHIN THE APPLICABLE
1 YEAR OR 2 YEAR PERIOD, ANY GAIN REALIZED ON SUCH DISPOSITION WILL BE TREATED
AS COMPENSATION INCOME (TAXABLE AT ORDINARY INCOME RATES) TO EXTENT OF THE
EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF THE SHARES ON THE DATE OF EXERCISE
OVER THE EXERCISE PRICE.


 


(B)         IF THE SHARES ARE HELD FOR MORE THAN 12 MONTHS AFTER THE DATE OF THE
TRANSFER OF THE SHARES PURSUANT TO THE EXERCISE OF AN NONQUALIFIED STOCK
OPTIONS, ANY GAIN REALIZED ON DISPOSITION OF THE SHARE WILL BE TREATED AS LONG
TERM CAPITAL GAIN.


 


(C)          THE COMPANY MAY BE REQUIRED TO WITHHOLD FROM PARTICIPANT’S
COMPENSATION OR COLLECT FROM PARTICIPANT AND PAY TO THE APPLICABLE TAXING
AUTHORITIES AN AMOUNT EQUAL TO A PERCENTAGE OF THIS COMPENSATION INCOME.


 


18.       SUCCESSORS AND ASSIGNS.  THE COMPANY MAY ASSIGN ANY OF ITS RIGHTS
UNDER THIS AGREEMENT.  THIS AGREEMENT WILL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE COMPANY. SUBJECT TO THE
RESTRICTIONS ON TRANSFER SET FORTH HEREIN, THIS AGREEMENT WILL BE BINDING UPON
PARTICIPANT AND PARTICIPANT’S HEIRS, EXECUTORS, ADMINISTRATORS, LEGAL
REPRESENTATIVES.


 

[THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
triplicate by its duly authorized representative and Participant has executed
this Agreement in triplicate, effective as of the Date of Grant.

 

 

JOE’S JEANS INC.

 

PARTICIPANT

 

 

 

 

 

 

By:

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

(Please print name)

 

(Please print name)

 

 

 

 

 

 

 

 

 

(Please print title)

 

 

 

--------------------------------------------------------------------------------